COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
                                                                              )
                                                                              )
                                                                              )              No.  08-04-00008-CV
                                                                              )
IN RE:  ESTHER D. HINSON                              )     AN
ORIGINAL PROCEEDING
                                                                              )
                                                                              )                
IN MANDAMUS
                                                                              )
                                                                              )
 
 
MEMORANDUM  OPINION
ON WRIT OF MANDAMUS
 
Relator Esther D. Hinson has filed a pro se petition
for writ of mandamus, seeking to compel the trial judges to produce Apublic information,@ to hold James Floyd Hinson in contempt,
and to Aexpunge@ a charge of filing false police
reports.  A writ of mandamus will issue
only to correct a clear abuse of discretion when there is no other adequate
remedy at law.  Walker v. Packer,
827 S.W.2d 833, 839 (Tex. 1992)(orig.
proceeding).  Relator
has not demonstrated either an abuse of discretion or the lack of an adequate
remedy at law.  Accordingly, the petition
for writ of mandamus is denied.
 
 
February
5, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.